Citation Nr: 0609696	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-24 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1940 to 
December 1945 in the Navy and from March 1951 to June 1953 in 
the Air Force.  He also participated in active duty for 
training during various periods from February 1947 to 
September 1973, each for under a month's duration. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  January 2003 rating decision of the 
Nashville Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1.  The veteran served in combat during World War II (WW II).  

2.  The veteran's hearing loss did not manifest itself within 
one year of separation from active military service.

3.  The veteran's current hearing loss is not related to 
disease or injury incurred during active military service.


CONCLUSION OF LAW

Hearing loss was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002; Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002; Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the veteran of what 
evidence would substantiate the claim for benefits and 
further allocates the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
veteran adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§5103A.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the veteran about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2002 and May 2002.  The letters fully provided notice of 
elements (1), (2) and (3).  In addition, by virtue of the 
rating decision on appeal and the August 2003 Statement of 
the Case ("SOC"), the March 2004 Supplemental Statement of 
the Case ("SSOC"), and the April 2005 SSOC, the veteran was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
With respect to element (4), he was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the August 2003 
SOC and March 2004 SSOC.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The VCAA letters were provided to the veteran prior to the 
RO's denial of the veteran's claims in January 2003.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the adjudication of the claims.  When considering the 
notification letters and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to this claim.  There is no report from the 
veteran, or suggestion from the record, that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim or that other evidence is existent 
and has not been obtained.  VA has also made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  In 
particular, it obtained the veteran's service medical records 
(SMRs) and private medical records.

Pursuant to the duty to assist, VA is to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim." Charles v. Principi, 16 Vet. App. 370 (2002); 
38 U.S.C.A. § 5103A(d)(2).  The veteran was afforded a VA 
examination in March 2004.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran with his claim.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA for this claim would 
serve no useful purpose.  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran neither submitted, nor authorized, VA to obtain 
any further evidence to support his claim, the Board finds 
that the record is ready for appellate review.


The Merits of the Claim

The veteran contends that bilateral hearing loss, which was 
diagnosed in October 2001, was incurred as a result of his 
being around airplanes during his 33 years of combined active 
military duty, active duty for training, and inactive duty 
for training service.  Having carefully considered these 
claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.  


Service connection for VA disability compensation purposes is 
awarded to a veteran for disease or injury incurred during a 
veteran's active service.  Caluza v. Brown, 7 Vet. App. 498, 
505 (1995).  Active service includes, in part, full-time 
active duty; any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in line of duty; and any period 
of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in line of duty.  38 U.S.C.A. §§ 101(21)(A); 101(22)(A); 
101(24); 38 C.F.R. § 3.6(a)-(c) (2005).  

Hearing loss is considered a presumptive disease.  See Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability).  As such, service connection may be 
established for a current disability on the basis of a 
presumption under the law that certain diseases manifesting 
themselves to a certain degree within a certain time after 
service must have had their onset in service.  38 U.S.C.A. §§ 
1110 (West 2002; Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309 (2005).  Moreover, the law requires that 
sensorineural hearing loss must manifest itself to a degree 
of 10 percent or more within one-year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2005); 38 U.S.C.A. § 1112 (West 2002; Supp. 2005).

Audiological examination records from Blanchfield Community 
Hospital show that the veteran's hearing loss was initially 
diagnosed in October 2001, or approximately 50 years after 
separation from full-time, active duty service in December 
1945 and in June 1953.  Therefore, the appellant is not 
entitled to presumptive service connection for his hearing 
loss, as such disability did not manifest itself within the 
requisite time period.

Although presumptive service connection for hearing loss is 
not warranted in this case, VA must also ascertain whether 
there is any basis to indicate that the disorder was incurred 
by any incident of military service.  Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (Both for the general proposition that 
in claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002; Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  All three 
Hickson elements must be satisfied.

The veteran served in combat during WWII, and he is thus 
presumed to be credible with regard to his account of in-
service acoustic trauma.  38 U.S.C.A § 1154(b).   However, 
although he has been diagnosed as having bilateral hearing 
loss, there is no competent evidence of a nexus between the 
presumed-credible account of in-service acoustic trauma and 
the current diagnosis.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).  


























The veteran's service personnel records indicate that during 
WWII, he had 1500 combat hours in the North Sea and Atlantic 
and 1000 combat hours in the Mediterranean and North Africa, 
thus the veteran's account of having sustained acoustic 
trauma in service is presumed credible.  See 38 U.S.C.A § 
1154(b) (Providing in substance that in the case of veterans 
of combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder. Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996). Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. A veteran must still generally establish 
his claim by competent medical evidence tending to show a 
current disability and a nexus between that disability and 
those service events. Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  

There is no competent medical evidence of a linkage between 
acoustic trauma during active military duty and the current 
diagnosis.  Although the veteran's early SMRs contain no 
audiological decibel tests, such as his March 2004 VA 
audiological examination, they contain other audiological 
tests which demonstrate that the veteran neither incurred or 
aggravated a hearing loss disability in service.  

The veteran's service entrance medical examination in 
December 1940 and his service separation medical examination 
in September 1945 included bilateral watch, coin click, 
whispered voice, and spoken voice tests, on which the veteran 
attained perfect scores.  In addition, on both the December 
1940 and September 1945 examinations, the examiner observed 
that the veteran had no audiological diseases or defects.  

On the veteran's March 1951 service recall examination, the 
audiological portion consisted only of a bilateral whispered 
voice test, on which the veteran attained a perfect score.  
Although the SMRs do not contain a 1953 service separation 
medical examination, the audiological portion of the most 
recent, subsequent reserve duty medical examination, 
September 1957, documented the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
-5
-5
5
-5
10

These pure tone thresholds do not meet the requirements for 
hearing disability under 38 C.F.R. § 3.385, providing that 
for the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In addition, in a June 1971 health questionnaire, completed 
as part of an annual flight physical examination, the veteran 
specifically denied then having, or ever having had hearing 
loss.  And both his June 1971 and July 1972 annual flight 
physical examinations contain no clinical findings of hearing 
loss and show a PULHES profile of:  

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 



The purpose of an annual flight physical examination is to 
ascertain the veteran's then state of physical readiness for 
continued military service.  On both of these occasions prior 
to his retirement from the reserve, he was noted to have no 
hearing loss.  Because the medical examination questionnaire 
was generated for the specific purpose of ascertaining the 
veteran's physical fitness, it is highly probative as to the 
events and circumstances it represents.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).

Thus, the medical evidence of record establishes that the 
veteran did not incur, or aggravate, a bilateral hearing loss 
disability while on full-time active duty.  Accordingly, 
service connection for the veteran's current bilateral 
hearing loss is not warranted under 38 C.F.R. § 3.303(a) or 
(d).  Furthermore, SMRs document no complaints, diagnoses, or 
treatments for any diseases or injuries that resulted in 
hearing loss during any active duty for training, or inactive 
duty training, period.  Thus, the veteran is not entitled to 
service connection for his bilateral hearing loss pursuant to 
38 C.F.R. § 3.6(a)-(c).  

There can be no doubt from review of the record that the 
appellant rendered honorable and faithful service for which 
the Board is grateful.  However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which service connection may be 
granted.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 


The medical evidence of record therefore contains no 
competent medical evidence of a nexus between an in-service 
injury or disease and the veteran's current bilateral hearing 
loss disability, and the veteran's claim for service 
connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

 
ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


